In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Queens County (Golar, J.), dated February 10, 1993, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
Due to the Rolm appellants’ ongoing involvement with the telephone system in question pursuant to a maintenance and service agreement with the third-party defendant Gertz Corporation, the trial court properly concluded that issues of fact exist which support the denial of the appellants’ motion for summary judgment. By Rolm’s admission, its technicians were on the premises on several occasions after the desks in the office were rearranged. Given this fact, Rolm cannot rely upon the rearrangement of the desks as an intervening superseding cause of the plaintiff having tripped over the slack telephone wire. Thompson, J. P., Rosenblatt, Ritter, Friedmann and Krausman, JJ., concur.